 Case 1:20-mc-00065-RGA Document 3 Filed 02/24/20 Page 1 of 1 PageID #: 137



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELA WARE

GOOGLELLC,                                        )
                                                  )
               Petitioner,                        )
                                                  )
       V.                                         )   C.A. No.   JO IV(!, ~ S"°-
                                                  )
UNILOC LICENSING USA LLC,                         )
                                                  )
               Respondent.
                                                  )


                                     ~                ORDER

       Before the Court is Google LLC's Motion to Compel Uniloc Licensing USA LLC to

Comply with Subpoenas on an Expedited Basis. Having considered the Motion, the Court

finds that it should be and hereby is GRANTED.

       IT IS HEREBY ORDERED that Uniloc Licensing USA LLC comply with the

subpoenas according to the terms set forth therein.




       SO ORDERED this       2J_   day of ~ 2 0 2 0 .
